Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.             Claims 2, 3, 7, 8, 12, 13 are canceled.

Response to Argument
2.             Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. The current examiner (Sean Haiem) has fully considered the amended claim language and the supporting arguments along with the previous office actions, and maintains the references utilized by the previous examiner had met all the previous limitations. The amended claim language cancels claims 2, 3, 7, 8, 12, 13 and amends the subject matter of the claim 3 (similar to claims 8, and 12) for the limitation “wherein the caption information is in a timed text markup language (TTML) or TTML-derived format” into claim 1, and similarly,  the method claim 6, and CRM claim 11 have been amended to include the same limitation. Additionally the amended claim language has new wording emphasizing that TTML that is the format for the caption information also includes “the aspect ratio information of the caption and the caption display position information”. But, this information was already met in the previous office action with citations in claim 1 by Hwang such as para 11 and 63 among many others that showed that  the caption information was used in display of caption its location and its aspect ratio, please also see Fig 5-7; “the aspect ratio information of the caption and the caption display position information” were used in displaying in addition to the aspect ratio of the video itself. In claim 3, Stankiewicz para 16 and Fig 1, disclosed the TTML format could be used for caption information, Thus, when caption information is in TTML format, whatever the capture information includes such as “the aspect ratio information of the caption and the caption display position information” would be in TTML format. The examiner has modified the previous office action with additional explanation to address the amendments and also is adding Stankiewicz for the independent claims 1, 6, and 11. 


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.         Claims 1,  5, 6, 10, 11, 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., hereinafter Hwang (US 2015/01 24888) in view of Zoest et al. hereinafter Zoest (US 2005/0207442) and  in view of Stankiewicz et al. hereinafter Stankiewicz (US 2016/0322080).

                     Regarding claim 1, Hwang disclose, “a reception apparatus, comprising: processing circuitry configured to receive a video stream including video data and a subtitle stream including caption information” {i.e. the encoded video data and including subtitle data and information on subtitle positioning;  paragraphs [0060, 63, 81, 207], and with data that can at least include (video, audio, text), etc.; paragraph [0286]), 

             “and the caption information including aspect ratio information and caption display position information, the aspect ratio information indicating an assumed display aspect ratio for the caption display position information, the caption display position information designating a caption display position by a relative position with respect to a reference point of a caption display range”,     {[0063, 81, 201] as cited in [0063] as cited “the aspect ratio control information may include position information for subtitle positioning, which allows subtitle positions of the video to be changed in accordance with the resolution of the video respective to the encoded video data”.
         Additionally, the display area information, i.e. range of display; paragraphs 143-144, 210, 215}, and

               the caption display range in a video area is set based on the aspect ratio information indicating the caption display range in the video area when the aspect ratio information exists in the caption information and when a display of the reception apparatus is in a mode of displaying the entire video area (i.e.. Hwang; system utilizes received information in order to resize video data and subtitle display area data according to different aspect ratios, as illustrated in Fig 5 – 7, as cited in paragraph 11, 63, and display area information, i.e. range of display, paragraphs 143-144, and paragraphs 210 and 215, and wherein performed on the reception/decoding side; paragraph 304, and Fig. 33, and paragraph 322).           
              Please note, in Fig 6-7, the aspect ratio of the screen could be different than the aspect ratio of the caption window, in Fig 6 the caption window is superimposed in the video area with a different aspect ratio, and in Fig 7 the caption window is superimposed on the bottom bar area.


              Hwang disclosed above “the caption information including aspect ratio information and caption display position information”, but Hwang does not disclose “the caption information is in a timed text markup language (TTML) or TTML-derived format”,
                  In the similar field of endeavor, Stankiewicz para [0016] and Fig 1 discloses, “wherein the caption information is in a timed text markup language (TTML) or TTML-derived format , that is, the TTML format could be used for caption information, Thus, when caption information is in TTML format, any information included in the capture information such as “the aspect ratio information of the caption and the caption display position information” would be in TTML format.
            Fig 1, para [0016] discloses “In addition to the various ways in which closed caption data can be delivered, a variety of formats exist for closed caption data. For example, closed caption data formats may include, but are not limited to, TTML 114(1), WebVTT 114(2), SRT 114(3), SSA 114(4), and any other known closed caption data format 114(x). In addition, an application may provide closed caption data in a proprietary custom format 116. Furthermore, in addition to closed caption data, video content may include other metadata, represented in FIG. 1 as metadata 118. Examples of other metadata 118 include, without limitation, targeted advertisements, actor biographies, ID3 data, and so on.
             Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the caption information is in a timed text markup language (TTML) or TTML-derived format,” as taught by Stankiewicz  provides that “when caption information is in TTML format, any information included in the capture information such as “the aspect ratio information of the caption and the caption display position information” would be in TTML format,  for the benefit of the timed data component is also extensible, allowing for expansion to support conversion of additional, even yet to be created, closed caption formats for example timed text markup language (TTML) para. 0016. The timed data component supports use of a single text renderer, thereby providing a consistent look and feel of closed caption data, regardless of the format in which the closed caption data was originally created. “The timing data enables the closed caption data to be synchronized for display at the correct time within the video content” para. 0037.



                 Hwang discloses as noted above “decode the subtle stream to obtain caption data, and superimpose the caption data at the caption display position on the video data based on the aspect ratio information and the caption display position information”, but              Hwang does not explicitly disclose “the caption information data is in the form of caption bitmap data”, but In the similar field of endeavor, Zoest  teaches this limitation. Zoest  as cited discloses  decoding the subtitle stream to obtain caption bitmap data in paragraph [0059, 566, 40]  and for superimposing the subtitle bitmap data onto the video data; paragraphs [0060-61, 567] and display the bitmap data of the caption (utilizing information for proper display of the subtitle data), paragraph [0060, 248]. 
             Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Hwang with Zoest by allowing subtitle bitmap data to be utilized in the processing steps already being performed by the system of Hwang, in order to provide an improved system and method for generating, distributing and decoding multimedia files (Zoest; paragraph 4).


             Regarding claim 5, Hwang and Zoest disclose everything as applied claim 1 above, further Hwang disclose the reception apparatus, wherein the processing circuitry is further configured to determine a caption display area in the caption display range based on the caption display position (i.e. information including position;  paragraph 63,  201, and also display area information, i.e. range of display; paragraphs 143-144, 210 and 215), wherein
                 the caption information includes information related to a resizing process of the caption display area based on the aspect ratio information (i.e. information including position, i.e. reference point information; paragraphs 63, 201, and also display area information, i.e. range of display;  paragraphs 143- 144, 210 and 215, and including at least aspect ratio information; paragraphs 11, 58 and 63).

              Regarding claim 6, this claim implements the method that details the process of the apparatus in claim 1 and is rejected under the same rationale.

              Regarding claim 10, this claim implements the method that details the process of the apparatus in claim 5 and is rejected under the same rationale.

              Regarding claim 11, this claim implements the non-transitory computer readable medium that details the process of the apparatus in claim 1 and is rejected under the same rationale.

              Regarding claim 15, this claim implements the non-transitory computer readable medium that details the process of the apparatus in claim 5 and is rejected under the same rationale.

               Regarding claim 16, further Hwang disclose the reception apparatus, wherein the aspect ratio information is included in the caption information and indicates an aspect ratio of the caption display range.

(i.e. information including position, i.e. reference point information; paragraph 63, 201, and also display area information, i.e. range of display; paragraphs 143-144, 210 and 215, and including at least aspect ratio information; paragraph 11, 58 and 63).
              Please note, in Fig 6-7, the aspect ratio of the screen could be different than the aspect ratio of the caption window, in Fig 6 the caption window is superimposed in the video area with a different aspect ratio, and in Fig 7 the caption window is superimposed on the bottom bar area.


               Regarding claim 17, Hwang / Zoest / Stankiewicz disclose everything as applied claim 1 as above, and “the reception apparatus, wherein the aspect ratio information is in a timed text markup language TTML or the TTML-derived format” because  Hwang disclosed “the caption information includes the aspect ratio information”, and Stankiewicz disclosed “the caption information is in a timed text markup language TTML or the TTML-derived format”, Therefore the combination meets ““the caption information includes the aspect ratio information, presented in a timed text markup language TTML or the TTML-derived format”.


4.       Claims 4, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., hereinafter Hwang (US 2015/01 24888) in view of Zoest et al. hereinafter Zoest (US 2005/0207442) and  in view of Stankiewicz et al. hereinafter Stankiewicz (US 2016/0322080) in view of Kellicker (US 8,695,048).

                Regarding claim 4, Hwang / Zoest / Stankiewicz disclose everything as applied claim 1 above, however combination fails to disclose, the reception apparatus, wherein the aspect ratio information is in a root container of the TTML or the TTML-derived format.
             In the similar field of endeavor, Kellicker discloses, wherein the aspect ratio information is in a root container of the TTML or the TTML-derived format, 
[Col. 1, line 48 to 62 and Col. 2, line 1-4 of the reference Kellicker] For example, closed captioning data in one or more languages may be received as a timed text markup language (TTML) file or as part of a motion picture experts group (MPEG)-4 part 14 (MP4) video stream. The closed captioning data may be converted into a platform-independent format (e.g., a platform-independent timed text representation). The data in the platform-independent format may then be converted into a desired output format that is compatible with a streaming protocol to be used to deliver the closed captions (and video stream) to a destination device. If multiple types of devices request closed captions at the same time, multiple closed caption streams may be generated on-the-fly from the platform-independent data. For example, platform-independent captioning data may be used to generate consumer electronics association (CEA)-608 captions that are embedded into a hypertext transfer protocol (HTTP) live streaming (HLS) stream, action message format (AMF) on Text Data events included in a HTTP dynamic streaming (HDS) stream, and/or captions included in a smooth streaming manifest. The described systems and methods may advantageously utilize a plug-in architecture, enabling users to create custom ingesters to convert input captions to the platform-independent format and custom converters to generate output captions from data represented in the platform-independent format.

              [Col. 4, line 6 to 14 of the reference Kellicker] The media server 102 may include a processing module 116 and one or more storage devices 118. The processing module 116 may perform various VOD stream processing operations, such as video transcoding, aspect ratio conversion, resolution conversion, color space conversion, format conversion, etc. The processing module 116 may also perform closed caption processing operations on closed captioning data that is received from the ingesters 110-114 in the platform-independent format.
               Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, to combine “wherein the aspect ratio information exists in a root container of the TTML or the TTML-derived format,” as taught by Kellicker for the benefit of the closed captioning data Bering converted from platform-independent format to second format and are transmitted to destination device, “the users can be enabled to create custom ingesters to convert input captions to the platform-independent format and custom converters to generate output captions from data represented in the platform-independent format” “Col.2. Line 1-4”. Thus the multi-format and dynamic receipt/conversion/transmission of closed captioning for video content can be enabled effectively.

              Regarding claim 9, this claim implements the method that details the process of the apparatus in claim 4 and is rejected under the same rationale.

              Regarding claim 14, this claim implements the non-transitory computer readable medium that details the process of the apparatus in claim 4 and is rejected under the same rationale.


Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422